NO. 5-07-0161
                        N O T IC E

 Decision filed 02/26/09. The text of
                                                              IN THE
 this dec ision m ay b e changed or

 corrected prior to the              filing of a
                                                   APPELLATE COURT OF ILLINOIS
 P e t i ti o n   for     Re hea ring   or   the

 disposition of the same.
                             FIFTH DISTRICT
_________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,) Appeal from the
                                       ) Circuit Court of
   Plaintiff-Appellant,                ) Pulaski County.
                                       )
v.                                     ) No. 06-CF-39
                                       )
CHAD SPURLOCK,                         ) Honorable
                                       ) William J. Thurston,
   Defendant-Appellee.                 ) Judge, presiding.
________________________________________________________________________

                  JUSTICE STEWART delivered the opinion of the court:
                  The State of Illinois appeals from an order of the circuit court of Pulaski County,

Illinois, dismissing criminal charges and dismissing a petition filed under the Sexually

Dangerous Persons Act (the Act) (725 ILCS 205/0.01 et seq. (West 2006)). The circuit

court's dismissal of the proceedings was based on a violation of the speedy trial statute (725

ILCS 5/103-5 (West 2006)). This appeal presents an issue of first impression: whether the
filing of a petition under the Act stays the underlying criminal proceeding, including the time
allowed to commence the defendant's trial under the speedy trial statute. Considering the

language and history of the statutes involved, we hold that the filing of a petition under the

Act stays the criminal proceeding, including the statutory speedy trial period, during the
pendency of the proceedings under the Act. Accordingly, we reverse the circuit court's
dismissal order and remand for further proceedings.

                                                          BACKGROUND
                  On March 30, 2006, the State charged the defendant, Chad Spurlock, with two counts
of criminal sexual assault and one count of intimidation. The defendant was arrested and


                                                                1
taken into custody the same day, and he remained in custody throughout the proceedings in

the circuit court. On May 11, 2006, the defendant made an oral motion for a fitness
examination, and the circuit court entered an order on May 17, 2006, granting the fitness
examination. On July 10, 2006, the circuit court conducted a fitness hearing pursuant to
section 104-16 of the Code of Criminal Procedure of 1963 (725 ILCS 5/104-16 (West
2006)), and the court found the defendant unfit to stand trial. The circuit court remanded

the defendant to the Department of Human Services for treatment.

       At a hearing held on October 16, 2006, the circuit court found that the defendant had
been rehabilitated by his treatment and that he was fit to stand trial. The trial court
scheduled the defendant's jury trial to begin on November 27, 2006. At that point, 34 days

had passed for speedy trial purposes, and the State and the defendant agreed that the
November 27, 2006, trial setting was timely under the defendant's statutory speedy trial

rights. On November 6, 2006, however, the State filed a petition pursuant to the Act to have

the defendant declared a sexually dangerous person. Under the Act, if a jury finds the

defendant to be a sexually dangerous person, he is committed to the custody of the Director

of Corrections for care and treatment and does not face criminal punishment for the charged
criminal offenses. 725 ILCS 205/8, 9 (West 2006).
       At a pretrial hearing held on November 6, 2006, the circuit court stated, "I believe

under the statute [the sexually dangerous persons petition] immediately puts a stop to the

proceedings that are occurring in the criminal case which is [No.] 06-CF-39." The trial court
stated that it was removing the criminal case from the November jury docket, and the
defendant's attorney stated: "[S]ince the petition has been filed, we cannot object as far as

tolling. But I would bring to the Court's attention the fact that my client is in custody, and
he does have a right to a speedy trial."
       On January 8, 2007, the State filed a request for the sexually dangerous persons


                                              2
petition to be docketed for a jury trial. The State's motion alleged that the speedy trial statute

(725 ILCS 5/103-5 (West 2006)) required a trial on the criminal charges before March 7,
2007. The State, therefore, requested a February 2007 trial setting on the sexually dangerous
persons petition to avoid any conflict with the speedy trial statute. On January 12, 2007, the
defendant filed a motion to dismiss the sexually dangerous persons petition pursuant to
section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2006)). The issues

the defendant raised in his motion to dismiss were unrelated to the speedy trial statute.

       At a January 29, 2007, status hearing, the court scheduled the jury trial on the
sexually dangerous persons petition for February 26, 2007. The court scheduled a hearing
on the defendant's motion to dismiss the petition for February 15, 2007. The defendant's

attorney told the trial court that he would also like the criminal case to "be called up" at the
February 15 hearing. The State told the court that, under the Act, if the defendant was found

to be a sexually dangerous person, the State would be precluded from proceeding with the

underlying criminal charges. The State maintained, therefore, that the sexually dangerous

persons petition "tabled" the criminal case. The defendant, however, argued that the case

involved two separate proceedings and that the criminal case was still ongoing. The court
did not make any determination on that issue at the January 29, 2007, hearing and directed
the defendant to file a motion if he believed he was entitled to any relief.

       On February 15, 2007, the parties appeared in court on the defendant's motion to

dismiss the sexually dangerous persons petition, and the circuit court denied the motion.
The State requested the court to set a deadline for any further motions in the sexually
dangerous persons proceeding, but the defendant's attorney stated that he intended to utilize

"each and every" discovery option available for civil cases, including interrogatories,
requests to admit facts, and depositions. The defendant, therefore, requested a continuance
in the sexually dangerous persons proceeding, but he wanted to "stand firm" on the trial date


                                                3
for the criminal matter and not waive his right to a speedy trial. The State again argued that

the filing of the sexually dangerous persons petition "tabled" the criminal case. The
defendant countered that the State could enter a nolle prosequi in the criminal case if it could
not proceed with the sexually dangerous persons petition before the expiration of the 120-
day speedy trial period. The State disagreed, noting that the Act required pending criminal
charges and that the criminal charges would no longer be pending if it entered a nolle

prosequi.

       The trial court stated that it had not found any authority which indicated that the filing
of the sexually dangerous persons petition tolled the defendant's statutory speedy trial rights
on the underlying criminal charges. The trial court concluded that, in the absence of case

law, it was going to err "on the side of protecting the speedy trial demand." Therefore, the
court found that the filing of the sexually dangerous persons petition did not toll the running

of the defendant's statutory speedy trial period. The State told the court that it would be

ready to proceed with a trial on the sexually dangerous persons petition on the scheduled

February 26, 2007, trial date. The defendant argued that since the trial court had just denied

his motion to dismiss, he needed time to answer the sexually dangerous persons petition and
conduct discovery before a trial on the sexually dangerous persons petition.
       At the conclusion of the February 15, 2007, hearing, the circuit court set the criminal

case for a jury trial on March 26, 2007, which the court determined to be timely under the

defendant's statutory speedy trial rights. The court also stated that the State had the right to
a trial on the sexually dangerous persons petition prior to a trial on the criminal charges.
Therefore, the trial court stated that it would accommodate a trial on the sexually dangerous

persons petition prior to a trial on the criminal charges. The court granted the defendant's
motion to continue the February 26, 2007, trial setting on the sexually dangerous persons
petition, and the court reset the matter for a scheduling conference on February 20, 2007.


                                               4
       On February 20, 2007, the State filed a motion to reconsider the setting of the

criminal matter for trial. The State argued in its motion that whether to prosecute the
defendant or seek treatment for him under the Act is a matter of the prosecution's discretion
and that once filed, the sexually dangerous persons proceeding was in lieu of a prosecution.
The State's motion noted that a key witness in the sexually dangerous persons proceeding
would be out of the country the week of March 15, 2007. The State requested that the

circuit court place the trial on the sexually dangerous persons petition back on the February

26, 2007, docket or continue the trial on the defendant's motion to a time fair to both parties.
On February 20, 2007, the defendant filed a motion to dismiss the criminal complaint for a
violation of the speedy trial statute.

       On February 20, 2007, the circuit court conducted a scheduling conference. The
court again held that the filing of the sexually dangerous persons petition did not toll the

running of the 120-day speedy trial period on the underlying criminal offense. The circuit

court scheduled the trial on the sexually dangerous persons petition for March 26, 2007, the

same day on which the criminal trial was set to begin. The court set the matter for a final

pretrial conference for March 20, 2007, at which time the court would give the defendant
the option of going to trial on the sexually dangerous persons petition or on the criminal
charges.

       At a pretrial hearing held on February 26, 2007, the court addressed the defendant's

motion to dismiss the criminal charges based on the speedy trial statute. The circuit court
calculated that 101 days had expired for speedy trial purposes up to that point in the
proceedings. The court, therefore, denied the defendant's motion to dismiss the criminal

case based on the speedy trial statute, but the court noted that the speedy trial period would
expire by the March 26, 2007, trial date. The court, therefore, stated that it was prepared to
make a special trial setting the following day, February 27, 2007, and offered the State the


                                               5
opportunity to proceed to trial on the criminal case the following day. The court stated that

the sexually dangerous persons petition would remain on the March docket, and the court
concluded that it was not possible to try the sexually dangerous persons petition prior to the
criminal case because of the approaching speedy trial deadline in the criminal case.
       The defendant announced that he was ready to go to trial on the criminal charges, but
the State said it wanted to go to trial on the sexually dangerous persons petition, not the

criminal charges. The court stated that the sexually dangerous persons petition would

remain on the March docket. The State told the court that it was not going to proceed with
the criminal matter on February 27, 2007, because it was inappropriate to force a trial on the
criminal complaint prior to hearing the sexually dangerous persons petition. Accordingly,

the State said it would not present any evidence if the criminal case was called to trial on
February 27, 2007. The State requested a continuance of the criminal matter, and the trial

court granted the State's request for a continuance over the defendant's objection. The court

continued the criminal matter to the March 26, 2007, jury docket.

       On March 5, 2007, the State made a final attempt to have the sexually dangerous

persons petition docketed. The State filed a request to docket the petition for trial prior to
the expiration of the speedy trial term on March 17, 2007, but the defendant objected,
maintaining that he had inadequate time to prepare for trial on the sexually dangerous

persons petition. On March 7, 2007, the circuit court denied the State's request to docket the

petition. On March 19, 2007, the defendant filed an amended motion to dismiss the criminal
complaint based on an alleged violation of the defendant's statutory speedy trial rights. The
circuit court granted the motion. The court dismissed the criminal complaint, and the court

dismissed the sexually dangerous persons petition since there was no longer an underlying
criminal complaint. The State filed a timely notice of appeal.




                                              6
                                        DISCUSSION

       The State contends that the trial court improperly dismissed the proceedings under
the speedy trial statute. The circuit court's erroneous dismissal, the State argues, stems from
the trial court improperly moving forward with the criminal proceeding and the sexually
dangerous persons proceeding simultaneously. The State asserts that by separating the case
into two different proceedings, the court allowed the defendant to delay the sexually

dangerous persons proceeding with civil discovery requests while, at the same time,

asserting his statutory speedy trial rights in the criminal case. The State argues that, to give
effect to the legislature's intent, the statutes must be construed to provide for a suspension
of the running of the criminal proceeding's speedy trial term upon the filing of a sexually

dangerous persons petition. The defendant, however, argues that there is no language in the
Act or in the speedy trial statute which provides for a stay of the 120-day speedy trial period

when the State files a sexually dangerous persons petition. The defendant concludes that

the circuit court correctly dismissed the proceedings because he was not brought to trial on

the criminal charges within the speedy trial time provided by statute. We agree with the

State's argument and hold that the legislature intended for a tolling of the statutory speedy
trial period upon the filing of a sexually dangerous persons petition.
       To resolve this issue on appeal, we must construe the speedy trial statute and the Act

in a way that puts into effect the legislature's intent. Our review of issues involving statutory

construction is de novo and is guided by well-established rules. In re Detention of
Lieberman, 201 Ill. 2d 300, 307, 776 N.E.2d 218, 223 (2002). The principal objective of
statutory construction is to determine and give effect to the legislature's intent. In re

Detention of Powell, 217 Ill. 2d 123, 135, 839 N.E.2d 1008, 1015 (2005). "All other rules
of statutory construction are subordinate to this cardinal principle." In re Detention of
Powell, 217 Ill. 2d at 135, 839 N.E.2d at 1015.


                                               7
       The best evidence of the legislative intent is the language of the statute itself, and the

language should be "given its plain, ordinary[,] and popularly understood meaning." In re
Detention of Powell, 217 Ill. 2d at 135, 839 N.E.2d at 1015. The words and phrases
contained within the language of a statute should not be considered in isolation but must be
interpreted in light of other relevant provisions and the statute as a whole. Williams v.
Staples, 208 Ill. 2d 480, 487, 804 N.E.2d 489, 493 (2004). If possible, we must give effect

to every word, clause, and sentence and must not construe a statute in a way that renders any

part inoperative, superfluous, or insignificant. Bauer v. H.H. Hall Construction Co., 140
Ill. App. 3d 1025, 1028, 489 N.E.2d 31, 33 (1986). We presume that the legislative intent
did not include absurdity, inconvenience, or injustice. In re Detention of Powell, 217 Ill. 2d

at 135, 839 N.E.2d at 1015.
       In addition to the statutory language, the courts may consider the purpose behind the

law and the evils sought to be remedied, as well as the consequences that would result from

construing the law one way or the other. Williams, 208 Ill. 2d at 487, 804 N.E.2d at 493.

When more than one statute is at issue, we must construe the statutes in harmony with each

other when reasonably possible, even when they are in apparent conflict. People v. Maya,
105 Ill. 2d 281, 287, 473 N.E.2d 1287, 1290 (1985). "It is a canon of statutory construction
that where the passage of a series of legislative acts results in confusion and consequences

which the legislature may not have contemplated, courts must construe the acts in such a

way as to reflect the obvious intent of the legislature and to permit practical application of
the statutes." People ex rel. Community High School District No. 231 v. Hupe, 2 Ill. 2d 434,
448, 118 N.E.2d 328, 335 (1954). The courts may "alter, supply[,] or modify words and

correct obvious mistakes" in order to "effectuate the intent of the legislature." People v.
Garrison, 82 Ill. 2d 444, 455, 412 N.E.2d 483, 489 (1980). When a statute is capable of
more than one reasonable interpretation, the statute will be deemed ambiguous, and the court


                                               8
may consider extrinsic aids to construction, such as legislative history. People v. Collins,

214 Ill. 2d 206, 214, 824 N.E.2d 262, 266 (2005).
       With these principles in mind, we first look to the relevant language of the statutory
provisions at issue to determine the legislative intent with respect to sexually dangerous
persons proceedings in relation to the statutory speedy trial time limit. The speedy trial
statute provides that a defendant in custody must be tried "within 120 days from the date he

was taken into custody." 725 ILCS 5/103-5(a) (West 2006). The sixth amendment and the

due process clause of the United States Constitution and section 8 of article I of the Illinois
Constitution guarantee a defendant the right to a speedy trial. U.S. Const., amends. VI, XIV,
§1; Ill. Const. 1970, art. I, §8. Illinois's speedy trial statute implements this constitutional

right. People v. Gooden, 189 Ill. 2d 209, 216-17, 725 N.E.2d 1248, 1252 (2000). However,
"the constitutional right and the statutory right are not coextensive." Gooden, 189 Ill. 2d at

217, 725 N.E.2d at 1252.

       A defendant who is not tried within the time period designated by the speedy trial

statute must be discharged from custody, and the charges must be dismissed. 725 ILCS

5/103-5(d) (West 2006); People v. Kliner, 185 Ill. 2d 81, 114-15, 705 N.E.2d 850, 869
(1998). The statute includes a list of circumstances that suspend the statutory 120-day term
and allow a defendant in custody to be brought to trial beyond 120 days. These enumerated

exceptions include delay occasioned "by the defendant, by an examination for fitness

ordered pursuant to Section 104-13 of [the Code of Criminal Procedure of 1963], by a
fitness hearing, by an adjudication of unfitness to stand trial, by a continuance allowed
pursuant to Section 114-4 of [the Code of Criminal Procedure of 1963] after a court's

determination of the defendant's physical incapacity for trial, or by an interlocutory appeal."
725 ILCS 5/103-5(a) (West 2006). A separate section of the statute expressly provides for
tolling the speedy trial term for any delay "occasioned by the defendant." 725 ILCS 5/103-


                                               9
5(f) (West 2006).

       The legislature's enumerated exceptions do not expressly include a suspension of the
120-day speedy trial term for an examination ordered pursuant to the Act or a hearing on a
sexually dangerous persons petition. Our analysis does not end here, however, because our
objective is to ascertain the intent of the legislature and to construe the statute in a manner
that gives effect to the legislative intent. This analysis requires us to consider the speedy

trial statute in conjunction with the language, objective, and purpose of the Act. The

legislative path leading to the Act evidences a legislative intent to establish rehabilitation as
an alternative to criminal punishment. We believe that in order to carry out this purpose, the
legislature intended that the filing of a sexually dangerous persons petition would result in

a stay of any further proceedings on the criminal complaint until a resolution of the issues
raised in the sexually dangerous persons petition.

       The predecessor to the Act was enacted in 1938, and it provided for the commitment

and detention of "criminal sexual psychopathic persons." Ill. Rev. Stat. 1939, ch. 38, par.

820 et seq. The 1938 statute defined criminal sexual psychopathic persons as "[a]ll persons

suffering from a mental disorder, and not insane or feebleminded, which mental disorder has
existed for a period of not less than one (1) year, immediately prior to the filing of the
petition hereinafter provided for, coupled with criminal propensities to the commission of

sex offenses." Ill. Rev. Stat. 1939, ch. 38, par. 820. The law applied to persons who were

charged with a crime and who were not yet convicted. People ex rel. Elliott v. Juergens, 407
Ill. 391, 394, 95 N.E.2d 602, 603 (1950). If it appeared to the State's Attorney that a
defendant with pending criminal charges was a criminal sexual psychopath, as that term was

defined under this statute, the State's Attorney could file a petition in the criminal proceeding
and request two qualified psychiatrists to examine the defendant and file a report. Ill. Rev.
Stat. 1939, ch. 38, pars. 822, 823. The statute specifically provided for a trial by jury on the


                                               10
petition "[b]efore trial on the criminal offense." Ill. Rev. Stat. 1939, ch. 38, par. 824. If the

jury found the accused to be a criminal sexual psychopath, the accused was confined with
the Department of Public Welfare for treatment. Ill. Rev. Stat. 1939, ch. 38, par. 824.
Finally, the 1938 statute provided for a discharge of the defendant upon a jury finding that
he had recovered from his "psychopathy," at which time he was to be committed to the
custody of the sheriff to stand trial for the criminal offense charged against him. Ill. Rev.

Stat. 1939, ch. 38, par. 825; People v. Sims, 382 Ill. 472, 474, 47 N.E.2d 703, 704 (1943).

       When this statute was enacted in 1938, its purpose was similar to the purpose of
"statutes providing for an inquiry into the sanity of one charged with crime before trial on
the indictment." People v. Redlich, 402 Ill. 270, 275, 83 N.E.2d 736, 739 (1949). The

proceeding had no connection with determining the defendant's guilt or innocence. Redlich,
402 Ill. at 276, 83 N.E.2d at 740. The statute was an enlargement of the common law rule

that an insane person "could not be required to plead to an indictment or be placed upon his

trial for the crime charged." Redlich, 402 Ill. at 275, 83 N.E.2d at 739. The legislature

enlarged the common law rule to include persons who were not insane but were suffering

from a mental disorder described in the statute. Redlich, 402 Ill. at 275, 83 N.E.2d at 740.
The "sole object of the proceeding [was] to ascertain the mental condition of the accused
*** so as to determine if he should be required to plead to the indictment and be placed upon

trial for the offense charged." Redlich, 402 Ill. at 276, 83 N.E.2d at 740.

       At the time the 1938 statute was enacted, the speedy trial statute required the State
to try a defendant in custody within four months from the date he was taken into custody.
Ill. Rev. Stat. 1939, ch. 38, par. 748. The 1938 statute, however, did not contain a deadline

for the State to file a petition under the statute, and it did not incorporate any deadline for
conducting a hearing on the petition. The statute's only requirement was that there "shall"
be a hearing on the defendant's mental condition "[b]efore trial on the criminal offense." Ill.


                                               11
Rev. Stat. 1939, ch. 38, par. 824. The proceeding was "preliminary to [a] trial upon the

indictment," and the legislative intent "was to prevent a person afflicted with such mental
disorder from being tried for a criminal offense until he had recovered from such
psychopathy." Redlich, 402 Ill. at 276, 83 N.E.2d at 740.
       In Redlich, the supreme court alluded to the practice under the 1938 statute of staying
the criminal proceeding in order to carry out this legislative intent. The supreme court in

Redlich emphasized the necessity of a hearing on the defendant's mental condition prior to

the criminal trial. The court stated: "A determination of [a defendant's] mental condition in
[a proceeding under the statute] could serve no purpose and have no legal effect after [the
defendant's] trial and conviction. His trial for the criminal offense cannot be stayed if it has

already taken place." (Emphasis added.) Redlich, 402 Ill. at 276, 83 N.E.2d at 740. The
1938 statute did not contain any provision for staying the criminal proceeding, but this

language in Redlich indicates that the practice under the 1938 statute was to stay the criminal

trial until a determination of the defendant's mental condition. This procedure served the

legislative purpose of preventing a person afflicted with a mental disorder from being tried

for a criminal offense until he had recovered from his mental disorder. Therefore, it is
evident that in enacting the 1938 statute, the legislature did not contemplate two separate
proceedings simultaneously progressing on two different tracks.

       The language of the 1938 statute remained largely unchanged until 1955, when the

legislature significantly amended the statute. Ill. Rev. Stat. 1955, ch. 38, par. 820.01 et seq.
The 1955 amendment referred to the accused as a sexually dangerous person rather than a
criminal sexual psychopathic person. The 1955 amendment added a new section clarifying

that proceedings under the statute are civil in nature. Ill. Rev. Stat. 1955, ch. 38, par.
822.01. Despite being civil in nature, the legislature added the right to a trial by jury and the
right to have an attorney present. Ill. Rev. Stat. 1955, ch. 38, par. 824. Finally, the


                                               12
legislature deleted the language requiring the accused to be committed to the custody of the

sheriff to stand trial on the crimes charged against him upon discharge. Ill. Rev. Stat. 1955,
ch. 38, par. 825c. After the 1955 amendment, the statute provided for the sexually
dangerous person to be conditionally released upon recovery from his mental disorder, but
it was silent on whether he would still stand trial on the prior criminal charges. Ill. Rev. Stat.
1955, ch. 38, par. 825c. In 1963, the legislature amended the statute to expressly state that

"[u]pon *** discharge every outstanding information and indictment, the basis of which was

the reason for the present detention, shall be quashed." Ill. Rev. Stat. 1963, ch. 38, par. 105-
9.
       These amendments to the Act reflected a change in the legislative purpose of the Act

from punishment to rehabilitative treatment. People v. Trainor, 196 Ill. 2d 318, 324, 752
N.E.2d 1055, 1059 (2001). The statutory scheme no longer provides for the treatment and

recovery of the accused before having to plead or stand trial. Instead, the Act now provides

for treatment and recovery in lieu of a criminal prosecution, and the Act's goal is to grant the

sexually dangerous person an opportunity to receive help for his propensity to commit sexual

offenses. People v. Galba, 273 Ill. App. 3d 95, 100-01, 652 N.E.2d 400, 404-05 (1995).
The supreme court has stated that the purpose of the Act is to prevent mentally ill persons
from being held criminally responsible for crimes committed while mentally ill. People v.

Allen, 107 Ill. 2d 91, 105, 481 N.E.2d 690, 697 (1985), aff'd, Allen v. Illinois, 478 U.S. 364,

92 L. Ed. 2d 296, 106 S. Ct. 2988 (1986).
       To give effect to this legislative purpose, we must construe the Act to provide for a
stay of proceedings on the criminal complaint upon the filing of a sexually dangerous

persons petition, until the issues concerning the accused's mental status are resolved. The
stay of the criminal proceeding must necessarily include a stay of the running of the speedy
trial term. Otherwise, the speedy trial statute may defeat the legislative purpose outlined


                                               13
above. An expiring speedy trial term could force a sexually dangerous person to stand trial

on the criminal charges before there has been a determination of his mental condition and
an opportunity for treatment and rehabilitation. Alternatively, if the underlying criminal
charge is dismissed on speedy trial grounds, the sexually dangerous persons petition must,
likewise, be dismissed because a person cannot be committed as a sexually dangerous person
after the resolution of the underlying criminal charge. Both results are plainly contrary to

the statutory scheme of treatment and rehabilitation.

       Whether to proceed with a sexually dangerous persons proceeding rests within the
discretion of the State's Attorney, and the supreme court has stated that the proceedings are
"in lieu of a criminal prosecution." People v. Lawton, 212 Ill. 2d 285, 288, 818 N.E.2d 326,

329 (2004). "In lieu of" is defined as follows: "Instead of; in place of; in substitution of.
It does not mean 'in addition to.' " Black's Law Dictionary 787 (6th ed. 1990). The

legislature did not intend for both the criminal proceeding and the sexually dangerous

persons commitment proceeding to go forward simultaneously on separate tracks. The

legislature intended for the State to "disavow[] any interest in punishment" by electing to

proceed under the Act. Allen v. Illinois, 478 U.S. 364, 370, 92 L. Ed. 2d 296, 305, 106 S.
Ct. 2988, 2992 (1986).
       The procedural history of the present case highlights the importance of a stay of the

criminal proceeding in order to give effect to the legislative intent. The defendant in the

present case maintained that he was ready for trial on the criminal charges and insisted on
compliance with the statutory 120-day speedy trial time limit. At the same time, he
maintained that he was not ready to proceed on the sexually dangerous persons petition,

insisted on a trial setting beyond the 120-day time period, and delayed the jury trial on the
sexually dangerous persons petition with pretrial motions and discovery requests. The
defendant prevented a hearing on the sexually dangerous persons petition before the


                                             14
expiration of the 120-day speedy trial term on the underlying criminal charges. The lack of

a stay of the criminal proceeding, therefore, defeated the State's ability to proceed on the
sexually dangerous persons petition and nullified the legislative intent of the Act to provide
the defendant with treatment and rehabilitation.
       These facts illustrate that the State is unable to implement the Act in the manner the
legislature intended without a stay of the underlying criminal proceeding. The Act cannot

function properly without a stay. The State's Attorney cannot file a sexually dangerous

persons petition until it appears that an accused is a sexually dangerous person as defined
under the Act (725 ILCS 205/3 (West 2006)).             The facts necessary to make this
determination may not be available to the State until sometime after the accused has been

taken into custody on the criminal offense and after some portion of the speedy trial term has
expired. Once it appears to the State that an accused is a sexually dangerous person, the

prosecution must then prepare the sexually dangerous persons petition and obtain an order

from the circuit court appointing two qualified psychiatrists to make a personal examination

of the accused. 725 ILCS 205/3, 4 (West 2006). The psychiatrists must then examine the

defendant and file their reports before a hearing under the Act may begin. 725 ILCS 205/4
(West 2006). Accordingly, no matter how diligent, the State cannot always be ready for a
hearing under the Act within the 120-day speedy trial time limit.

       In addition, even when the State is ready to proceed within the 120-day time period,

the defendant has the ability to delay the sexually dangerous persons trial beyond the 120-
day time period with pretrial motions, discovery, and requests for continuances. Under those
circumstances, without a stay of the speedy trial time limit, a defendant's mental status and

his need for treatment would never be determined, contrary to legislative intent. The
underlying charges would be dismissed on speedy trial grounds before a hearing on the
sexually dangerous persons petition could be conducted; alternatively, the State would be


                                             15
forced to abandon the sexually dangerous persons petition and proceed with a trial on the

criminal offense to avoid a dismissal. The legislature intended a hearing on the sexually
dangerous persons petition prior to a criminal trial, and a stay of the criminal proceeding is
necessary to give effect to this legislative purpose.
       Although the speedy trial statute does not expressly provide for a tolling of the speedy
trial period during the pendency of a sexually dangerous persons petition, we believe that

the overall statutory scheme and legislative history outlined above evidences the legislature's

intent for tolling the speedy trial term and staying the criminal proceeding. When the
legislative intent is evident, we are obligated to construe statutes in accordance with that
intent, "for the 'intention of the law-makers is the law.' " R.E. Joos Excavating Co. v.

Pollution Control Board, 58 Ill. App. 3d 309, 311, 374 N.E.2d 486, 489 (1978) (quoting
Smith v. County of Logan, 284 Ill. 163, 165, 119 N.E. 932, 933 (1918)). While courts are

generally cautious about adding words to a statute, they will read into the meaning of a

statutory provision " 'a qualifying or expanding expression plainly implied by the general

context of the act, which has been palpably omitted and which is necessary to prevent the

legislative purpose from failing in one of its material aspects.' " R.E. Joos Excavating Co.,
58 Ill. App. 3d at 313, 374 N.E.2d at 489-90 (quoting People ex rel. Barrett v. Anderson,
398 Ill. 480, 485, 76 N.E.2d 773, 776 (1947)). The speedy trial statute must be construed

to give effect to the legislature's intent when a sexually dangerous persons petition is filed,

even if the words of the statute must be read as modified or altered so as to comport with the
legislative intent. People ex rel. Community High School District No. 231 v. Hupe, 2 Ill. 2d
434, 448, 118 N.E.2d 328, 335 (1954).

       We find support for our analysis in People v. Benson, 19 Ill. 2d 50, 166 N.E.2d 80
(1960). In 1957, the speedy trial statute did not expressly provide for a tolling of the
statutory speedy trial right in order to inquire into the sanity of a defendant. Ill. Rev. Stat.


                                              16
1957, ch. 38, par. 748. The supreme court in Benson, nonetheless, held that "ascertaining

a defendant's sanity and mental capacity to be subjected to criminal prosecution is a
permissible delay which does not impair or infringe upon the constitutional right to a speedy
trial[] or violate the statute enacted to implement the constitutional provision." Benson, 19
Ill. 2d at 55, 166 N.E.2d at 83.
       We hold that proceedings under the Act suspend the running of the statutory speedy

term in the underlying criminal case. We also agree with the holding in In re Detention of

Hughes, 346 Ill. App. 3d 637, 646-47, 805 N.E.2d 725, 732 (2004), that the speedy trial
statute does not apply to sexually dangerous persons proceedings. We are not unmindful
that an accused in a sexually dangerous persons proceeding will often be held in custody

while the sexually dangerous persons petition is pending. Our holding does not leave these
defendants without speedy trial protections. Although the accused does not have a statutory

right to a speedy trial, the accused has a constitutional right to due process, and due process

includes a right to a speedy trial in the sexually dangerous persons proceeding. In re

Detention of Hughes, 346 Ill. App. 3d at 647, 805 N.E.2d at 733 (citing People v. Trainor,

196 Ill. 2d 318, 328-29, 752 N.E.2d 1055, 1061 (2001)). This is a right conferred by the
United States Constitution, not conferred by the legislature. Although the constitutional
speedy trial right is not as specific as the statutory speedy trial right, it is nonetheless a

protection against arbitrary and oppressive delays during the pendency of the sexually

dangerous persons proceeding.
       The defendant cites People v. Beshears, 65 Ill. App. 2d 446, 213 N.E.2d 55 (1965),
in support of the circuit court's dismissal of the criminal charges and the sexually dangerous

persons proceeding. In Beshears, the court dismissed a sexually dangerous persons petition,
but the holding was based on the constitutional due process right to a speedy trial, not on the
speedy trial statute. Beshears, 65 Ill. App. 2d at 459, 213 N.E.2d at 61 ("it is quite clear how


                                              17
the requirements of due process were violated"); see In re Detention of Hughes, 346 Ill. App.
3d at 647, 805 N.E.2d at 733 (distinguishing Beshears). Beshears, therefore, does not
support the circuit court's holding that the statutory speedy trial period continues to run while
the sexually dangerous persons petition is pending.
       The defendant argues, alternatively, that he was denied his constitutional right to a
speedy trial. He did not assert a constitutional claim in the circuit court, and the record does

not support this assertion on appeal. Our courts have identified four factors that must be

balanced in determining whether a defendant's right to a speedy trial has been violated: the
length of the delay; reasons for the delay; prejudice, if any, to the defendant; and the
defendant's assertion of the right. In re Detention of Hughes, 346 Ill. App. 3d at 649, 805
N.E.2d at 734-35 (citing People v. Crane, 195 Ill. 2d 42, 48, 743 N.E.2d 555, 560 (2001)).
       We hold that the defendant was not denied his constitutional right to a speedy trial

in the sexually dangerous persons proceeding. On February 26, 2007, the State announced

that it was ready to proceed to a trial on the sexually dangerous persons petition, and it

requested that the trial court set the sexually dangerous persons trial prior to March 17, 2007.

The State made several requests for a timely setting on the sexually dangerous persons
petition.   The defendant, however, caused delay in the sexually dangerous persons
proceeding by objecting to a trial setting before March 17, 2007. The defendant stated that

he would not be ready for trial and requested additional time. On appeal, the defendant

argues that the State unreasonably delayed the filing of the sexually dangerous persons
petition until November 6, 2006. However, the State filed the petition 21 days after the
defendant was found fit to stand trial. We do not find any unreasonable delay in the filing

of the sexually dangerous persons petition, and there is no evidence of bad faith on the part
of the State in the timing of the filing of the sexually dangerous persons petition.
Furthermore, the defendant has not established any prejudice to the defense of his case, and


                                               18
we can find no prejudice in the record.

       Weighing the relevant factors, we hold that the defendant was not denied his
constitutional right to a speedy trial. In addition, we hold that the filing of the sexually
dangerous persons petition stayed the underlying criminal proceeding and tolled the running
of the speedy trial statute. The circuit court, therefore, erred in dismissing the present case
for a violation of the defendant's right to a speedy trial.

                                       CONCLUSION

       For the foregoing reasons, we reverse the order of the circuit court dismissing the
criminal complaint and dismissing the sexually dangerous persons proceeding, and we
remand this cause for further proceedings.


       Reversed; cause remanded.



       CHAPMAN and SPOMER, JJ., concur.




                                              19
                                            NO. 5-07-0161

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS,)              Appeal from the
                                          )              Circuit Court of
         Plaintiff-Appellant,             )              Pulaski County.
                                          )
      v.                                  )              No. 06-CF-39
                                          )
      CHAD SPURLOCK,                      )              Honorable
                                          )              William J. Thurston,
         Defendant-Appellee.              )              Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        February 26, 2009
___________________________________________________________________________________

Justices:           Honorable Bruce D. Stewart, J.

                 Honorable Melissa A. Chapman, J., and
                 Honorable Stephen L. Spomer, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Lisa M adigan, Attorney General of Illinois, Gary Feinerman, Solicitor General,
for              Michael M. Glick, Leah C. Myers, Assistant Attorney General, 100 W. Randolph
Appellant        Street, 12th Floor, Chicago, IL 60601
___________________________________________________________________________________

Attorneys        Daniel M. Kirwan, Deputy Defender, John H. Gleason, Assistant Defender, Office
for              of the State Appellate Defender, Fifth Judicial District, 117 North Tenth Street, Suite
Appellee         #300, M t. Vernon, IL 62864; Brad T. Sherrill, 500 South Main Street, Anna, IL
                 62906
___________________________________________________________________________________